Commemoration of deportations in 1941 in the Baltic States
Ladies and gentlemen, this month sees the 70th anniversary of mass deportations carried out by the Soviet authorities from the Baltic States, which they had occupied since 1940. These deportations were chiefly designed to deprive Estonia, Latvia and Lithuania of their social and political elite. Scientists and representatives of political circles were eliminated, and people who were famous for being free thinkers were eliminated too. Today, it is our common duty to cherish the memory of the hundreds of thousands of victims of the Soviet terror in the Baltic States, and to condemn in the strongest terms the totalitarian system and the crimes against humanity committed by its leaders. The suffering of the Lithuanian, Latvian and Estonian nations gave them the determination and strength to fight for independence and to return to a united Europe half a century later.
I also wanted to remind you that 22 June, in two weeks' time, will be the 70th anniversary of the attack on the Soviet Union by Hitler's Germany. This attack marked the severance of their previous alliance and the secret Hitler-Stalin pact of August 1939, which divided up Europe. We thus have a series of anniversaries which are important for us to remember, and for Europe to remember, but I believe that the presence of our fellow Members from Lithuania, Latvia and Estonia proves that Europeans are able to conquer adversity and overcome huge tension, which is why we are very pleased to see our fellow Members here with us, particularly today.
on behalf of the PPE Group. - Mr President, thank you for your kind words of solidarity.
Seventy years ago, about 50 000 Lithuanian, Latvian and Estonian nationals were brutally deported from their homes in the Soviet-occupied Baltic States. If we compare that figure of 50 000 out of the then 5.5 million population of the three Baltic States to that of the UK or France, the 50 000 Baltic deportees would have meant proportionately 432 000 citizens deported from the UK or 363 000 persons deported from France. Happily, this did not happen in these countries.
Already in May 1941, as the President has said, the Soviet leadership had decided to cleanse Lithuania, Latvia and Estonia of anti-Soviet elements in political and economic elites. The deportees were transported in cattle wagons to Soviet Siberia and the far north to face hunger, cold and forced labour. Men were separated from their families and brought to prison camps where many of them died or were executed. In many places, almost 50% of the deportees died.
The 1941 deportations delivered a devastating blow to democratic civil society. This indiscriminate violence caused deep psychological traumas for the victims, resulting in long-lasting fears, suppressed emotions, self-censorship and passiveness. This led to the feeling that justice could never prevail. To quote Sakharov Prize winner, Sergei Kovalev, there is no doubt that in modern terminology, these acts were crimes against humanity. Therefore, the remembrance, 70 years later, of the Baltic deportations is an opportunity for a deepened understanding that your past is our past and vice versa. The full knowledge of the 1941 crimes against humanity should become an integral part of our common European history.
Dear colleagues, I would like to thank you all for your attention and solidarity, which the nations of the Baltic countries have been looking forward to for so many years.
(Applause)
Mr President, Mr Kelam, Members from the Baltic States, ladies and gentlemen, today we are, in particular, commemorating the expulsions and mass deportations from the Baltic States. These expulsions are among the darkest events of European history. The last century has been described, not without justification, as the century of expulsions. We are showing respect today for all of the victims of these inhumane acts.
In this regard, we are demanding a full investigation of Soviet history and, in particular, the atrocities of Stalinism. The Russia of today should not see this as a political attack, but as an offer of support in engaging with its own history, which, just like the history of the other countries in Europe, is characterised by positive as well as negative times.
However, just as we remember the victims from the Baltic States, we also think of the Armenians, who were expelled from Turkey at the start of the last century. We remember the so-called population exchange between Turkey and Greece. Deportations in Europe reached a peak, in particular, in the middle of the century as a result of the Nazi regime and the Communist regime of the Soviet Union. The expulsions following the Second World War also left deep wounds, as did the expulsions during the war in the former Yugoslavia.
However, we must not forget that many cases of colonial rule were also characterised by expulsions. We must call for a serious debate on the various forms of expulsions and the supposed reasons for them. This should also include an investigation of guilt and punishment of the guilty, as far as this is still possible in any case, as is now happening in the case of Mladič, for example. The decisive answer to this, however, is European unification, particularly with the independent Baltic States, and a clear commitment to continuing the European unification process, which is not yet complete. This historic task is something that we owe not only to ourselves, but also, and in particular, to the victims of the many expulsions that have occurred in Europe. Many politicians from all of the countries of Europe, from East and West, have worked to bring this about. One example is the Gdańsk Declaration, signed by President Kwaśniewski of Poland and President Rau of Germany.
Since we want to learn from the past, we need to be vigilant and also watch out for the first signs of expulsions taking place, as in the case of the Roma, for example. We need to reject any statements like those that maintain that we must send Arab immigrants back across the Mediterranean in their boats, and we must defend ourselves against those who want to put an end to our achievement of a Europe without borders and return once again to narrow-minded nationalism.
Let us express our deepest respect for all of the victims of expulsions and deportations, but let us be united in committing ourselves to continuing European unification as the only real guarantee against a policy that brought so much misery to the people of Europe and beyond during the last century. We must never forget.
It must never happen again. These were calls that were made immediately after the Second World War. They are still just as valid today and the best response to them is a united Europe.
(Applause)
Mr President, the deportations of residents of the Baltic countries in 1941 was one of the most dramatic and tragic events of the 20th century. This blow to Lithuania, Latvia and Estonia, their political communities, and civilised life in general, isolated these nations and countries for five decades. It was equally a major blow to European solidarity and European togetherness. This isolation only ended in 1991 when it finally became possible to talk about the watershed in the history of the Baltic nations. However, it was 2004 - the year of the Baltic countries' accession to the European Union - that really marked the end of the division of Europe. The deliberate deportation of innocent civilians, usually the most educated and advanced, was an inseparable part of social engineering of the Stalin era and the struggle against individuals and nations, their memory and dignity. Despite this, we can end on an optimistic note. Mr President, ladies and gentlemen, the fact that, today, we can mention the 70th anniversary of the deportation of innocent people in the Baltic countries, and that we recognise this, gives Europe back its dignity, solidarity and our collective political memory.
Mr President, although the deportations in the Baltic states on 14 June 1941 and the second wave of deportations in March 1949 led to the subjugation of thousands of innocent people to many years of humiliation in Siberia and in death camps, Europe and world public opinion have not yet, to this day, recognised this fact. More than 65 years have passed since the Second World War. The evil crimes against humanity that were perpetrated by Hitler's totalitarian regime were long ago identified and prosecuted. However, the Stalinist regime's genocide in occupied Eastern European countries, as well as in Russia itself, are still, in some modern political circles, considered to be a theme best not discussed, and even the European Union has not completely evaluated this issue. The crimes of the Communist regime have left a lasting negative effect on the psychology of the people of the Baltic States. The Communist system, to borrow the words of Alexander Solzhenitsyn, was based on lies and terror, and was a crippled system that was unacceptable to human nature. It destroyed people's moral values, traditions, solidarity, and self-confidence. Why do my compatriots still need to listen to Moscow's story that there really was no occupation of the Baltic countries, that the Baltic countries were not occupied as a result of the Hitler (Molotov-Ribbentrop) pact, and that it was the socialist choice of the Baltic countries in the summer of 1940? Why do I, and why do my compatriots, still need to listen to the story of 'liberation' from these deportees, who were the most educated, and the best people in the Baltic States? Therefore, I call on the European Commission to provide all possible support to proper research into the Communist regime's crimes, which has been called for by the Ministers of Justice of several Member States, including all the Baltic States, and finish this uncompleted task of evaluating the crimes of all totalitarian regimes. Thank you.
(DE) Mr President, in the German-Soviet Non-Aggression Pact, Hitler and Stalin laid down their spheres of interest in Central Europe, and the consequences, for the Baltic States, in particular, were devastating. Just as they did in Belarus, the Soviets soon planned the deportation of the leading sections of society in the Baltic States, and the first mass deportations took place during the night of 13 to 14 June. Without prior warning and without charge, people were taken from their homes.
In 2002, the Estonian Parliament declared the deportations to be a crime against humanity. In Estonia, 14 June is a national day of commemoration. The day is one of remembrance and mourning, but it is also a sign of appreciation of the current democratic and independent Estonia. In Europe and around the world, 14 June draws attention to the often forgotten suffering of small states and peoples, particularly in the former Soviet Union.
The debate is closed.